IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


IN RE: APPOINTMENT OF A RECEIVER   : No. 676 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND        :
SCHOOL DISTRICT                    :

IN RE: APPOINTMENT OF A RECEIVER   : No. 677 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND        :
SCHOOL DISTRICT                    :

IN RE: APPOINTMENT OF A RECEIVER   : No. 678 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND        :
SCHOOL DISTRICT                    :

IN RE: APPOINTMENT OF A RECEIVER   : No. 679 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND        :
SCHOOL DISTRICT                    :

IN RE: APPOINTMENT OF A RECEIVER   : No. 680 MAL 2018
FOR THE CHESTER UPLAND SCHOOL      :
DISTRICT                           :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND        :
SCHOOL DISTRICT                    :
IN RE: APPOINTMENT OF A RECEIVER      : No. 681 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND           :
SCHOOL DISTRICT                       :

IN RE: APPOINTMENT OF A RECEIVER      : No. 682 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND           :
SCHOOL DISTRICT                       :

IN RE: APPOINTMENT OF A RECEIVER      : No. 683 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND           :
SCHOOL DISTRICT                       :

IN RE: APPOINTMENT OF A RECEIVER      : No. 684 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND           :
SCHOOL DISTRICT                       :

IN RE: APPOINTMENT OF A RECEIVER      : No. 685 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND           :
SCHOOL DISTRICT                       :

IN RE: APPOINTMENT OF A RECEIVER      : No. 686 MAL 2018
FOR THE CHESTER UPLAND SCHOOL         :
DISTRICT                              :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Commonwealth Court
                                      :
[676 MAL 2018, 677 MAL 2018, 678 MAL 2018, 679 MAL 2018, 680 MAL 2018, 681
MAL 2018, 682 MAL 2018, 683 MAL 2018, 684 MAL 2018, 685 MAL 2018, 686 MAL
                        2018 and 687 MAL 2018] - 2
PETITION OF: CHESTER UPLAND               :
SCHOOL DISTRICT

IN RE: APPOINTMENT OF A RECEIVER          : No. 687 MAL 2018
FOR THE CHESTER UPLAND SCHOOL             :
DISTRICT                                  :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
PETITION OF: CHESTER UPLAND               :
SCHOOL DISTRICT                           :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.




 [676 MAL 2018, 677 MAL 2018, 678 MAL 2018, 679 MAL 2018, 680 MAL 2018, 681
 MAL 2018, 682 MAL 2018, 683 MAL 2018, 684 MAL 2018, 685 MAL 2018, 686 MAL
                         2018 and 687 MAL 2018] - 3